Title: To Alexander Hamilton from William Bradford, 14 March 1794
From: Bradford, William
To: Hamilton, Alexander



Philadelphia, March 14th, 1794.
Sir,

I have the honor of acknowledging the receipt of your letters of the 5th instant and have considered the question therein stated for my opinion. It is, at what time does the credit upon the duties imposed on a cargo first entered for exportation and afterwards for landing, begin to run.
Although this case does not appear to have been distinctly foreseen or provided for in any of the Impost Acts, yet the just practical construction of those acts which has obtained at the treasury, and by which in ordinary cases the credit is held to commence from the master’s entry, involves a principle which governs my present opinion. Manifest injustice and hardship would sometimes result from a literal construction of 8th. §. of the act of 4th. May 1792. A vessel putting into our ports in distress, may after remaining here a length of time to refit, find it necessary to enter and sell the cargo. In such case, the master’s entry would unquestionably be considered as the period contemplated by that section. The “importation” therefore, meant in that section, seems to be “importation with intent to land,” which in ordinary cases will be evidenced by the entry. As therefore the cargo in question was not so imported at the first Entry, I am of opinion that the Credit will begin to run from the time of the second Entry.
This opinion however proceeds entirely upon the ground that the Entry for exportation was bona fide. These cases, where there is reason to suspect it to be fraudulent, must be governed by their own circumstances. And if it shall be found that this construction is likely to open a door for imposition, it may be easily closed by the interposition of the Legislature.
I have the honor to be with great esteem,   Sir, Your Most obedient servant,

W. Bradford.
Secretary of the Treasury.

